Citation Nr: 1034060	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  01-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a nasal 
injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from April 1969 to 
November 1970.  This matter initially came to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a March 2002 decision, the Board denied the claim on appeal.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a June 2003 Order and 
July 2003 Judgment, CAVC partially vacated the Board's decision 
and remanded the appeal.  CAVC found that contrary to the Board's 
finding, VA had not met its duty to notify the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA).  CAVC found that 
the Board must consider whether that VCAA notice error was 
prejudicial error.  In September 2003, VA appealed CAVC's Order 
and Judgment to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a May 2004 Order, the 
Federal Circuit revoked CAVC's June 2003 Order, recalled the July 
2003 Judgment, and remanded the appeal.  The Federal Circuit 
found that, in light of its decision in Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004), CAVC must address the rule of 
prejudicial error.

In a July 2004 Order and August 2004 Judgment, CAVC again 
partially vacated the March 2002 Board decision and remanded the 
appeal.  CAVC instructed the Board to consider whether the VCAA 
notice error was prejudicial error.  In October 2004, VA appealed 
to the Federal Circuit.  The Federal Circuit stayed the appeal 
pending resolution of several cases that addressed the role of 
prejudicial error where VA had not met its duty to notify under 
the VCAA.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In a 
March 2008 Order, the Federal Circuit lifted the stay of 
proceedings, affirmed CAVC's July 2004 Order, and remanded the 
appeal for consideration of whether the VCAA notice error was 
prejudicial in light of Sanders and Simmons.  

Pursuant to CAVC's March 2008 Order, the Board again adjudicated 
the Veteran's claim, denying it in a December 2008 decision.  The 
Veteran again appealed the denial to CAVC.  In February 2010, the 
Veteran's representative and VA's General Counsel filed a Joint 
Motion with CAVC to vacate the Board's decision and remand the 
case.  CAVC granted the motion in March 2010.  The basis for the 
motion included VA's failure to provide sufficient reasons and 
bases for not providing the Veteran with a medical examination.  
Specifically, the remand directed that, based on the evidence and 
pursuant to VA's duty to assist, the case should be remanded to 
the RO to obtain a medical examination and opinion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Huntington, West Virginia.  VA will notify the 
Veteran if further action is required.


REMAND

Consistent with the Court's order, further evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  These notice requirements apply to each element of a 
service connection claim:  (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The absence of such notice prior to initial adjudication is 
presumed prejudicial unless VA demonstrates that there was no 
prejudice by showing that the essential fairness of the 
adjudication was not affected or that the purpose of the notice 
was not frustrated.  See Sanders, 487 F.3d at 889; Simmons, 487 
F.3d at 896; Conway, 353 F.3d at 1374.  VA can demonstrate such 
non-prejudicial error by demonstrating that a reasonable person 
would understand from the notice what information and evidence 
was needed or by demonstrating that the veteran had actual 
knowledge of the information and evidence needed.  Sanders, 487 
F.3d at 889; Simmons, 487 F.3d at 896.

As an initial matter, the Board notes that the notice sent to the 
Veteran in February 2001 notified the Veteran of the information 
and evidence necessary to substantiate and complete a claim for 
service connection, to include the elements of a service 
connection claim.  But the letter did not expressly notify the 
Veteran what part of the evidence he must provide and what part 
of the evidence VA would obtain.  The Board finds, however, that 
there is no prejudicial error.  First, a reasonable person would 
have understood from the notice what information and evidence the 
Veteran and VA were responsible for providing or obtaining.  The 
February 2001 letter indicated that VA had obtained the Veteran's 
service treatment records, VA medical records, and private 
medical records.  The letter notified the Veteran that VA would 
obtain any other relevant private records for which the Veteran 
provided releases.  The Board finds that a reasonable person 
would have known, and that the Veteran had actual knowledge of, 
what information and evidence was needed to support his claim, 
what information and evidence the Veteran was expected to 
provide, and what information and evidence VA would obtain.  
Sanders, 487 F. 3d at 881; Simmons, 487 F.3d at 896.

Regardless, as the case is being remanded herein, the Board finds 
that the agency of original jurisdiction (AOJ) should take this 
opportunity to issue the Veteran a supplemental notice letter 
that specifically addresses a claim for service connection for 
residuals of nasal injury, to include the information and 
evidence needed to substantiate the claim, as well as 
notification of what evidence will be obtained by VA and what 
evidence the Veteran is responsible for submitting.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); 3.317 (2009); see also Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must specifically 
provide notification to the Veteran of the information and 
evidence needed to substantiate his service connection claim.  
After providing the required notice, the AOJ must attempt to 
obtain any pertinent outstanding evidence for which the Veteran 
provides sufficient information and, if necessary, authorization.  
See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board acknowledges that in a March 2010 letter, the Veteran's 
attorney indicated that the Veteran was treated at the "Long 
Binh Army Hospital" following the claimed in-service injury to 
his nose. However, the Board notes that no records from the Long 
Binh Army Hospital are present in the Veteran's claims file, nor 
does the RO appear to have attempted to obtain any such records.  
The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  Therefore, as the 
identified records may have a bearing on the Veteran's claim, the 
AOJ must request that a search of inpatient (or clinical) 
hospital records be undertaken.  The Board notes that following 
an Internet search it would appear that the medical facilities 
that were operational at Long Binh during the relevant time 
period of the Vietnam War were the Army's 24th and 93rd 
Evacuation Hospitals.  Here, a medical facility normally retires 
its records when there has been no treatment for two calendar 
years.  Clinical records are filed by hospital name or number 
then chronologically by year of treatment, or month and year of 
treatment.  The Board notes that the guidelines for conducting 
searches of retired inpatient hospital records through the 
National Personnel Records Center (NPRC) require specificity as 
to the date(s) involved.  Thus, the AOJ should focus its search 
for records on the 60 days prior to the Veteran's departure from 
Vietnam, as he has stated on multiple occasions that his nasal 
injury occurred only a few weeks before he left Vietnam in 
November 1970.

The Veteran has contended that he has a nasal disability as a 
result of his time on active duty.  Specifically, the Veteran 
claims that he injured his nose and was treated in service; that 
injury, he claims, has led to his current problems with his nose 
and sinuses.  The RO previously denied the Veteran's claim on the 
basis that the Veteran was not found to have a nasal injury or 
any resultant disability at the time of his separation from 
service.  

Regarding diagnosis of the Veteran's disability, the Board first 
acknowledges that the Veteran's service treatment records reflect 
that at his January 1964 entrance report of medical examination, 
he was found to have a normal nose.  Available service records 
are silent as to any complaints of or treatment for a nose injury 
or any other nasal problems.  Report of medical examination in 
November 1970, pursuant to the Veteran's separation from active 
duty, again found him to have no nasal defects.  Post-service 
medical records reflect, however, that the Veteran's private 
treatment providers have treated the Veteran for multiple 
complaints of colds, runny nose, and nasal congestion.  At a 
February 1983 private treatment visit, the Veteran told his 
physician that he had broken his nose during service when he was 
punched in the face.  The Veteran was diagnosed with a deviated 
septum at that time, as well as a "nasal pyramid deformity with 
hypertrophied turbinates and nasal obstruction."  As noted 
above, the record thus suggests that the Veteran has sought 
ongoing treatment with private treatment providers for his nasal 
problems.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such an injury during service, or symptoms of a 
current nasal disability.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  See id.  In that connection, the Board notes 
that, as discussed in the Joint Motion, the Veteran has submitted 
photographs of himself taken during service that show a cut on 
the bridge of his nose.  The Veteran has further stated on 
multiple occasions that he was punched in the nose during 
service; he has also submitted a buddy statement from an Army 
comrade, who stated that he remembers seeing the Veteran during 
service with a bandage on the bridge of his nose, and from his 
brothers, who stated that they recall receiving contemporaneous 
letters from the Veteran in which he told them he had broken his 
nose during service.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold.  

Here, although the Veteran's private treatment provider has 
addressed the presence of current nasal disability, there is no 
etiological opinion currently of record.  Thus, in light of the 
Veteran's contentions and the medical evidence discussed above, 
the Board finds it necessary to secure an examination to 
ascertain whether the Veteran in fact has any residuals of a 
nasal injury that are related to service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  Thus, on remand, the Veteran 
should be afforded a VA examination in order to obtain a current 
diagnosis based on both an examination and a thorough review of 
his claims file.  Specifically, the Veteran should be afforded an 
evaluation in order to determine the current diagnosis or 
diagnoses of his claimed nasal disability.  In addition to 
conducting a thorough physical examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified nasal disorder.  The opinion must address whether the 
Veteran has a nasal disability that is attributable to the in-
service injury he claimed he incurred in November 1970 or 
otherwise to his active military service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific actions 
requested on remand does not relieve the AOJ of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be sent a letter 
requesting that he provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the agency 
of original jurisdiction (AOJ) must 
explain the type of evidence VA will 
attempt to obtain as well as the type of 
evidence that is his ultimate 
responsibility to submit.. 

2.  Appropriate development should be 
undertaken through the U.S. Army and Joint 
Services Records Research Center and/or the 
National Personnel Records Center (or any 
other appropriate records center) to verify 
the Veteran's claimed medical treatment at 
a military medical facility at Long Binh, 
reported by the Veteran as an Army 
hospital.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2009).

3.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  

The VA examination is necessary to 
determine the nature and etiology of any 
current nasal disability shown to be 
present.  The VA examiner is requested to 
review the Veteran's claims file and 
medical history, examine the Veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
current nasal disability is related to 
service including his claimed in-service 
nasal injury as described by the Veteran 
and documented in his submitted in-service 
photographs.  The reviewer's attention is 
called to the Veteran's medical history and 
contentions along with any other medical 
statements that may be associated with the 
record.  The examiner must thoroughly 
review the Veteran's claims file, to 
include a copy of this remand, and indicate 
on the examination report that such review 
was conducted.  A well reasoned etiological 
opinion must be provided with a detailed 
explanation for all conclusions reached by 
the reviewer.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s) and a complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



